Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Accordingly, claims 1 – 15 are pending in this application.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 04/23/2021 was filed is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority

Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 201821040564, filed on 10/26/2018.

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s)  1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over FONG et al. (US 2011/0071876 A1) (IDS 4/23/2021), and further in view of David et al. (US 9,792,352 B1).

As to claim 1, FONG et al. teaches modelling, by one or more hardware processors, a model-driven application conceptual model comprising a plurality of conceptual model elements, wherein the modelling comprises transforming of the plurality of conceptual model elements from a first version to a second version by a modelling technique; and wherein the model-driven application conceptual model corresponds to one or more multi-layer model-driven applications (301) (figure 2 section 110 and section 112 and paragraph [0025] [teaches two different models a source model and an a target model which hold different version which based on their difference a migrations is done from one version to another. In addition paragraph [0057] teaches the migration of data is based on the multiple dimension identification of attribute changes and work flow changes (thus it can be noted that the model are correspond to a hierarchal manner)]); 
performing, based upon each of an extracted changelog, data migration in the one or more multi-layer model-driven applications, wherein performing the data migration comprises (304): enabling, by one or more module drivers, a changelog executor for executing each of the extracted changelog, wherein the execution comprises transforming a data from a first model specification to a second model specification (paragraph [0032] and paragraph [0035] [paragraph [0032] teaches using the migration policies driver in order to execute the generated migration plan which have been generated based on the delta analysis. In addition paragraph [0035] using a migration manager system (it is noted that the migration manager system is being interpreted as the module driver) in order to execute the migration policies and the migration plans which have been generated.]); and 
executing the data migration using each of an executing changelog, wherein the execution comprises an implementation of each modification in each of the plurality of conceptual model elements based upon the transformations in each of the plurality of optimized data models (paragraph [0032] teaches using the migration manager system in order to execute the generated migration plan which have been generated based on the delta analysis. In addition figure 9 section 922 which discloses execution of the migration as described in paragraph [0076]).
FONG et al. does not explicitly teach generating, based upon the modelling, a plurality of optimized data models corresponding to the one or more multi-layer model-driven applications, wherein each of the plurality of optimized data models are generated by identifying entities, relationships between the entities and attributes from the model-driven application conceptual model (302); 
extracting, from each of the plurality of optimized data models, at least one changelog capturing one or more conceptual model changes and transformations in each of the plurality of optimized data models, wherein the changelog is extracted by -4-Application No.: Not Yet Assigned Attorney Docket No.: 13178.0810implementing a modelling enhancement technique on each of the plurality of conceptual model elements (303)
David et al. teaches generating, based upon the modelling, a plurality of optimized data models corresponding to the one or more multi-layer model-driven applications, wherein each of the plurality of optimized data models are generated by identifying entities, relationships between the entities and attributes from the model-driven application conceptual model (302) (column 6 line 63 – column 7 line 9 [discloses the generation of different data model based on various data sets entities, which hold various relationship between the data sets (it is noted that these data model which are being generated are similar to the data information in which FONG et al. reference delta)])
extracting, from each of the plurality of optimized data models, at least one changelog capturing one or more conceptual model changes and transformations in each of the plurality of optimized data models, wherein the changelog is extracted by -4-Application No.: Not Yet Assigned Attorney Docket No.: 13178.0810implementing a modelling enhancement technique on each of the plurality of conceptual model elements (303) (column 3 line 33 – 49 and column 7 line 10 – column 7 line 13 [column 3 line 33 – 49 and column 7 line 10 – column 7 line 13 discloses state of different entity which is store in a data model state management (see figure 1A section 14) indicating the many different states regarding the generate data model, the changes of one or more states of said entity and the associated respectively (it is noted that this data model state management is being interpreted as the changelog, in addition to being similar to the information that is being gathered based on the comparison of the target and the source model in the FONG et al. reference delta). It is noted that the extraction portion is being done based on the storing of the state aware attribute which are based on the generated data model])
FONG et al. teaches processing migration process model and identifying differences between the different model. However, FONG et al. does not explicitly discloses generating, based upon the modelling, a plurality of optimized data models corresponding to the one or more multi-layer model-driven applications, wherein each of the plurality of optimized data models are generated by identifying entities, relationships between the entities and attributes from the model-driven application conceptual model. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified FONG et al.  by using the teaching of David et al. data model generating. A person of ordinary skill in the art would have been motivated to make this modification because as described in FONG et al.  a shows in figure 2 the system is able to generate a set of process model based on the identified difference between model and determine a particular way of execution. 

As to claim 6, FONG et al. teaches modelling, by one or more hardware processors, a model-driven application conceptual model comprising a plurality of conceptual model elements, wherein the modelling comprises transforming of the plurality of conceptual model elements from a first version to a second version by a modelling technique; and wherein the model-driven application conceptual model corresponds to one or more multi-layer model-driven applications (301) (figure 2 section 110 and section 112 and paragraph [0025] [teaches two different models a source model and an a target model which hold different version which based on their difference a migrations is done from one version to another. In addition paragraph [0057] teaches the migration of data is based on the multiple dimension identification of attribute changes and work flow changes (thus it can be noted that the model are correspond to a hierarchal manner)]); 
performing, based upon each of an extracted changelog, data migration in the one or more multi-layer model-driven applications, wherein performing the data migration comprises (304): enabling, by one or more module drivers, a changelog executor for executing each of the extracted changelog, wherein the execution comprises transforming a data from a first model specification to a second model specification (paragraph [0032] and paragraph [0035] [paragraph [0032] teaches using the migration policies driver in order to execute the generated migration plan which have been generated based on the delta analysis. In addition paragraph [0035] using a migration manager system (it is noted that the migration manager system is being interpreted as the module driver) in order to execute the migration policies and the migration plans which have been generated.]); and 
executing the data migration using each of an executing changelog, wherein the execution comprises an implementation of each modification in each of the plurality of conceptual model elements based upon the transformations in each of the plurality of optimized data models (paragraph [0032] teaches using the migration manager system in order to execute the generated migration plan which have been generated based on the delta analysis. In addition figure 9 section 922 which discloses execution of the migration as described in paragraph [0076]).
FONG et al. does not explicitly teach generating, based upon the modelling, a plurality of optimized data models corresponding to the one or more multi-layer model-driven applications, wherein each of the plurality of optimized data models are generated by identifying entities, relationships between the entities and attributes from the model-driven application conceptual model (302); 
extracting, from each of the plurality of optimized data models, at least one changelog capturing one or more conceptual model changes and transformations in each of the plurality of optimized data models, wherein the changelog is extracted by -4-Application No.: Not Yet Assigned Attorney Docket No.: 13178.0810implementing a modelling enhancement technique on each of the plurality of conceptual model elements (303)
David et al. teaches generating, based upon the modelling, a plurality of optimized data models corresponding to the one or more multi-layer model-driven applications, wherein each of the plurality of optimized data models are generated by identifying entities, relationships between the entities and attributes from the model-driven application conceptual model (302) (column 6 line 63 – column 7 line 9 [discloses the generation of different data model based on various data sets entities, which hold various relationship between the data sets (it is noted that these data model which are being generated are similar to the data information in which FONG et al. reference delta)])
extracting, from each of the plurality of optimized data models, at least one changelog capturing one or more conceptual model changes and transformations in each of the plurality of optimized data models, wherein the changelog is extracted by -4-Application No.: Not Yet Assigned Attorney Docket No.: 13178.0810implementing a modelling enhancement technique on each of the plurality of conceptual model elements (303) (column 3 line 33 – 49 and column 7 line 10 – column 7 line 13 [column 3 line 33 – 49 and column 7 line 10 – column 7 line 13 discloses state of different entity which is store in a data model state management (see figure 1A section 14) indicating the many different states regarding the generate data model, the changes of one or more states of said entity and the associated respectively (it is noted that this data model state management is being interpreted as the changelog, in addition to being similar to the information that is being gathered based on the comparison of the target and the source model in the FONG et al. reference delta). It is noted that the extraction portion is being done based on the storing of the state aware attribute which are based on the generated data model])
FONG et al. teaches processing migration process model and identifying differences between the different model. However, FONG et al. does not explicitly discloses generating, based upon the modelling, a plurality of optimized data models corresponding to the one or more multi-layer model-driven applications, wherein each of the plurality of optimized data models are generated by identifying entities, relationships between the entities and attributes from the model-driven application conceptual model. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified FONG et al.  by using the teaching of David et al. data model generating. A person of ordinary skill in the art would have been motivated to make this modification because as described in FONG et al.  a shows in figure 2 the system is able to generate a set of process model based on the identified difference between model and determine a particular way of execution. 

As to claim 11, FONG et al. teaches modelling, by one or more hardware processors, a model-driven application conceptual model comprising a plurality of conceptual model elements, wherein the modelling comprises transforming of the plurality of conceptual model elements from a first version to a second version by a modelling technique; and wherein the model-driven application conceptual model corresponds to one or more multi-layer model-driven applications (301) (figure 2 section 110 and section 112 and paragraph [0025] [teaches two different models a source model and an a target model which hold different version which based on their difference a migrations is done from one version to another. In addition paragraph [0057] teaches the migration of data is based on the multiple dimension identification of attribute changes and work flow changes (thus it can be noted that the model are correspond to a hierarchal manner)]); 
performing, based upon each of an extracted changelog, data migration in the one or more multi-layer model-driven applications, wherein performing the data migration comprises (304): enabling, by one or more module drivers, a changelog executor for executing each of the extracted changelog, wherein the execution comprises transforming a data from a first model specification to a second model specification (paragraph [0032] and paragraph [0035] [paragraph [0032] teaches using the migration policies driver in order to execute the generated migration plan which have been generated based on the delta analysis. In addition paragraph [0035] using a migration manager system (it is noted that the migration manager system is being interpreted as the module driver) in order to execute the migration policies and the migration plans which have been generated.]); and 
executing the data migration using each of an executing changelog, wherein the execution comprises an implementation of each modification in each of the plurality of conceptual model elements based upon the transformations in each of the plurality of optimized data models (paragraph [0032] teaches using the migration manager system in order to execute the generated migration plan which have been generated based on the delta analysis. In addition figure 9 section 922 which discloses execution of the migration as described in paragraph [0076]).
FONG et al. does not explicitly teach generating, based upon the modelling, a plurality of optimized data models corresponding to the one or more multi-layer model-driven applications, wherein each of the plurality of optimized data models are generated by identifying entities, relationships between the entities and attributes from the model-driven application conceptual model (302); 
extracting, from each of the plurality of optimized data models, at least one changelog capturing one or more conceptual model changes and transformations in each of the plurality of optimized data models, wherein the changelog is extracted by -4-Application No.: Not Yet Assigned Attorney Docket No.: 13178.0810implementing a modelling enhancement technique on each of the plurality of conceptual model elements (303)
David et al. teaches generating, based upon the modelling, a plurality of optimized data models corresponding to the one or more multi-layer model-driven applications, wherein each of the plurality of optimized data models are generated by identifying entities, relationships between the entities and attributes from the model-driven application conceptual model (302) (column 6 line 63 – column 7 line 9 [discloses the generation of different data model based on various data sets entities, which hold various relationship between the data sets (it is noted that these data model which are being generated are similar to the data information in which FONG et al. reference delta)])
extracting, from each of the plurality of optimized data models, at least one changelog capturing one or more conceptual model changes and transformations in each of the plurality of optimized data models, wherein the changelog is extracted by -4-Application No.: Not Yet Assigned Attorney Docket No.: 13178.0810implementing a modelling enhancement technique on each of the plurality of conceptual model elements (303) (column 3 line 33 – 49 and column 7 line 10 – column 7 line 13 [column 3 line 33 – 49 and column 7 line 10 – column 7 line 13 discloses state of different entity which is store in a data model state management (see figure 1A section 14) indicating the many different states regarding the generate data model, the changes of one or more states of said entity and the associated respectively (it is noted that this data model state management is being interpreted as the changelog, in addition to being similar to the information that is being gathered based on the comparison of the target and the source model in the FONG et al. reference delta). It is noted that the extraction portion is being done based on the storing of the state aware attribute which are based on the generated data model])
FONG et al. teaches processing migration process model and identifying differences between the different model. However, FONG et al. does not explicitly discloses generating, based upon the modelling, a plurality of optimized data models corresponding to the one or more multi-layer model-driven applications, wherein each of the plurality of optimized data models are generated by identifying entities, relationships between the entities and attributes from the model-driven application conceptual model. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified FONG et al.  by using the teaching of David et al. data model generating. A person of ordinary skill in the art would have been motivated to make this modification because as described in FONG et al.  a shows in figure 2 the system is able to generate a set of process model based on the identified difference between model and determine a particular way of execution. 

As to claim 2, 7 and 12 these claims are rejected for the same reasons as the independent claims above. In addition  FONG et al. teaches wherein the data corresponds to the model-driven application conceptual model, and wherein both the first model specification and the second model specification correspond to each of the plurality of optimized data models (paragraph [0029] [teaches a source model (it is noted that the source model is being interpret as the first model) and a target model (it is noted that the target model is being interpret as the second model) which hold information regarding changes in attribute, flow changes and data flow changes]).

As to claim 3, 8 and 13 these claims are rejected for the same reasons as the independent claims above. In addition  FONG et al. teaches wherein the step of executing the data migration is performed iteratively using each of the extracted changelog for -5-Application No.: Not Yet Assigned Attorney Docket No.: 13178.0810 implementing each of the modification in each of the plurality of conceptual model elements. (paragraph [0032] [teaches based on the delta analysis (it is noted that the delta changes which were determined as being interpreted as the changelog) a migration plan is created based on the data and constrains which were analyzed]).

As to claim 4, 9 and 14 these claims are rejected for the same reasons as the independent claims above. In addition  FONG et al. does not explicitly teach wherein the step of enabling the changelog executor is preceded by identifying a plurality of versions between a source application version and a target application version for executing the data migration, and wherein the source application version and the target application version correspond to the one or more multi-layer model-driven applications. 
David et al. teaches  wherein the step of enabling the changelog executor is preceded by identifying a plurality of versions between a source application version and a target application version for executing the data migration, and wherein the source application version and the target application version correspond to the one or more multi-layer model-driven applications (figure 5 section 520 and section  560 [section 520 which discloses different data model with different variation of data sets as entities in addition as disclosed in section 560 to retrieve the version of data different states based on the identify states as disclosed in column 8 lines 6 – 24]).
The motivation for combining FONG et al. as modified with David et al. are the same as set forth above with respect to claim 1.

As to claim 5, 10 and 15 these claims are rejected for the same reasons as the dependent and independent claims above. In addition  FONG et al. teaches wherein the step of identifying the plurality of versions comprises identifying a sequence of each of the plurality of versions for executing the data migration in a pre-defined sequence (paragraph [0030], paragraph [0032] and paragraph [0034] [paragraph [0030] teaches a constraint analysis which is used in order to identify compatible region in the source process model in order to determine which region to update for migration to the target model. In addition paragraph [0032] teaches based on the constraint analysis a migration plan is generated (it is noted that the migration plan which is generated is being interpreted as the pre-defined sequence) of how the migration form the source model to the target model is going to be executed. Paragraph [0034] teaches migration instance evaluator which initiates based on compatibility determination a preliminary step of the initiation of migration, which is but on a queue and as they are executed are removed from the queue]).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Hermann et al. (US 2022/0019640 A1) Discloses performing operation regarding retrieving and management system based on version data model type.

Abrams (US 6,151,608) Discloses migration of data from one relational database to another.

Rasmussen (US 7,185,016 B1) Discloses transforming of metadata model which contains model objects


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J SANTOS whose telephone number is (571)272-9877. The examiner can normally be reached M - F 7:30 AM - 5:00 PM EST (Alternating Fridays).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Pedro J Santos/Examiner, Art Unit 2167  

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167